United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10031
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARTHUR J. MUHAMMAD, also known as Arthur James Jordan,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:04-CR-98-ALL-P
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Arthur J. Muhammad appeals his guilty-plea conviction and

sentence for making false statements to a federally insured

financial institution, in violation of 18 U.S.C. § 1041.       He

argues that his guilty plea was involuntary because his counsel

was ineffective in permitting him to sign and file a factual

resume that admitted fraudulent conduct beyond that required to

establish a factual predicate for his plea.   Because the record

is not sufficiently developed with regard to counsel’s strategy,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10031
                                -2-

this claim is not ready for review.   See United States v. Gibson,

55 F.3d 173, 179 (5th Cir. 1995).

     Muhammad argues that the Government breached the plea

agreement because it did not orally recommend at sentencing a

sentence at the low end of the guideline range.   However, the

Government’s agreement to recommend a low-end sentence was

incorporated into the presentence report, meaning it was before

the court at sentencing.   The recommendation was therefore “self-

executing.”   See United Stated v. Reeves, 255 F.3d 208, 210-11

(5th Cir. 2001).   The Government did not breach the plea

agreement.

     Muhammad has moved for release pending appeal.   The motion

is denied as the rules provide only for review by this court of

such motions filed in the district court, see FED. R. APP. P.

9(b), and because the motion is now moot.

     AFFIRMED; MOTION DENIED.